El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
La acusada fué convicta de una infracción de la sección 14 de la Ley de Pesas y Medidas tal como fué enmendada on 1921, leyes de ese año página 179, a virtud de acusación en que se alegaba que la referida acusada tenía en su central y la usaba para pesar caña entregada por sus colonos, una báscula de plataforma que registraba pesos falsos.
La central, al tiempo del supuesto delito, se hallaba bajo la dirección y dominio exclusivos de otra corporación que se liabía hecho cargo de ella como condición previa a la conce-sión de anticipos para la zafra ya en curso. El único de-recho o privilegio retenido por la acusada como dueña de la propiedad era el de examinar informes semanales prepa-rados por la corporación que operaba y regía la central. La báscula había sido instalada recientemente.
Bajo las circunstancias, no puede declararse responsable a la corporación acusada por las condiciones defectuosas de la báscula. Dentro del significado del estatuto, ella no usó, ni permitió, ni hizo que se usara o mantuviera en su estable-*41oimiento, ninguna báscula, utensilio o aparato que no se ajustaba a los requisitos estatutorios.

Debe revocarse la sentencia apelada.